Citation Nr: 1638143	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-05 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from April 1966 to January 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
 
The Veteran testified before the undersigned Veterans Law Judge at a July 2016 Central Office Hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1973 RO decision denied entitlement to service connection for a low back disability; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the October 1973 RO decision is new and material, and the Veteran's claim is reopened.




CONCLUSIONS OF LAW

1.  The October 1973 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  New and material evidence has been received since the October 1973 RO decision, and the Veteran's claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for a low back disability was denied in an October 1973 RO decision; the Veteran did not appeal.  In August 2007, the Veteran filed new claim for a low back disability.  The RO reopened the Veteran's claim, but denied entitlement to service connection for in an April 2008 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran had a current low back disability.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a current low back disability.  

The Veteran has submitted an October 2007 VA outpatient treatment record showing a diagnosis of degenerative joint disease of the lumbar spine with radiculopathy.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a low back disability is addressed in the Remand section below.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a low back disability has been reopened.  


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.

Service treatment records show that the Veteran was treated in March 1972 for low back pain.  At that time, the Veteran reported that he had injured his back two weeks prior unloading a truck and then reinjured himself the day before.  He was diagnosed with lumbosacral strain and restricted to light duty for three weeks.  At the Veteran's January 1973 discharge physical, the examiner noted a history of back muscle trauma.

Post-service, VA outpatient treatment records show that the Veteran was seen in May 1973 for complaints of low back pain and was diagnosed with chronic low back strain, secondary to posture.  However, a September 1973 special orthopedic examination, which included an examination of the back, as well as an x-ray of the lumbar spine, found no orthopedic pathology.  Unfortunately, there are no further treatment records until decades later, although the Veteran testified at his personal hearing that he has suffered from chronic, intermittent low back pain since his active service.  Current VA outpatient treatment records show a diagnosis of degenerative joint disease of the lumbar spine with radiculopathy.  

The Board finds that the question of whether the Veteran's current degenerative disc disease is related to his lumbar strain more than forty years ago is not one which can be determined by a layperson.  Accordingly, a remand is required to obtain a VA medical opinion.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's history of lumbar strain and chronic low back pain is related to his current degenerative disc disease of the lumbar spine.  

Additionally, on remand, the RO should attempt to obtain all VA outpatient treatment records from 1973 through the present, to include, but not limited to records from the VA medical centers in Altoona and Scranton, Pennsylvania, as well as Washington, D.C..  The RO should document all attempts to obtain these records, and if records from any period have been lost or destroyed, a formal finding of unavailability to should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA outpatient treatment records from 1973 through the present, to include, but not limited to records from the VA medical centers in Altoona and Scranton, Pennsylvania, as well as Washington, D.C..  The RO should document all attempts to obtain these records, and if records from any period have been lost or destroyed, a formal finding of unavailability to should be associated with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his low back condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any current low back condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, as well his testimony regarding continuity of symptomatology.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


